﻿The established practice in the United Nations of setting aside three weeks of the General Assembly session for the general debate is not in itself an objectionable method. The way in which it is used makes the practice less and less praiseworthy, not to say less and less credible.
172.	The compilation of all the addresses given before the Assembly gives us an idea of the depth of the abyss which exists between the fundamental principles, the generous ideas and the constructive recommendations which are formally proclaimed and the increasingly powerful brakes used \q prevent their full implementation.
173.	Where do we stand today in our repeated commitment to work for the building of a just, equitable and harmonious world in which every people may live in freedom, dignity and security?
174.	The rights of peoples to self-determination and independence, recognized in the Charter of the United Nations and of the Organization of African Unity and by the Movement of Non-Aligned Countries, are flagrantly violated by certain Member States.
175.	The unswerving support given by the international community to the determination of the Namibian people, under the leadership of SWAPO, to turn Namibia into an independent nation does not prevent South Africa from continuing illegally to occupy that Territory.
176.	The regime of apartheid—considered a crime against humanity, the shame of the twentieth century—strengthened by its alliances, defies the international community through the brutality of its repressive methods, its disdain for the black population, its travesty of democracy steeped in the most primitive racism and its plan to destabilize the countries of the region.
177.	Despite the relevant resolutions, the heroic peoples of Western Sahara, Palestine and East Timor continue to wage a war of liberation against Moroccan, Israeli and Indonesian forces.
178.	The principles and rules governing relations among States—in particular, those of equal rights, the non-use of force in the settlement of disputes, the right to choose one's own path to development, non-interference in internal affairs—are sometimes disregarded by those who wish to become the masters of the universe or who harbour dreams of expansion and domination. The vast majority of the conflicts that rage in the various parts of the world have their origin in the non-observance of those cardinal principles.
179.	Moreover, we are far from achieving a new international economic order. It is as though the wealthy countries extract from the poverty and misery of the peoples of the underdeveloped countries the life-blood they need to feed their affluence and strengthen their selfishness.
180.	Although it is true that we all belong to the great family of the United Nations, we behave in our relations like members of a broken family, where might is right. The arms race is proof of this.
181.	What credibility, then, can we attach to these three weeks of general debate and what is its real contribution to the solution of world problems? The delegation of the Democratic Republic of Sao Tome and Principe thinks that it would be more constructive to use this period in the scheduled meetings to analyse the most important items on the agenda. That would have the advantage of making our meetings more lively and of giving Foreign Ministers the time they need to express their views in an atmosphere of dynamic and constructive dialogue.
182.	One of the major tasks facing all Member States is that of strengthening the role of the Organization. We welcome the delegation of Brunei Darussalam and are convinced that its participation in that collective effort will be appreciated.
183.	The observance in 1985 of the fortieth anniversary of the establishment of the United Nations will provide a suitable opportunity for thorough consideration of the role of the Organization and ways and means of strengthening its effectiveness and credibility in the quest for solutions to the disquieting issues of today's world.
184.	In this connection, the excellent report of the Secretary-General on the work of the Organization constitutes an important contribution.
185.	I know how difficult it is to change the rituals of the Organization, but, bearing in mind the purposes of the United Nations and the enormous hope it holds out for the safeguarding of peace and for the freedom and progress of nations and peoples, there is still time to try
